


110 HR 765 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 765
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and extend the alternative motor vehicle credit for certain flexible fuel
		  hybrid vehicles.
	
	
		1.Increase and extension of
			 credit for certain flexible fuel hybrid vehicles
			(a)In
			 generalSubsection (a) of section 30B of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (3), by striking paragraph (4), and by inserting after paragraph (3) the
			 following new paragraphs:
				
					(4)the new flexible fuel hybrid motor vehicle
				credit determined under subsection (e), and
					(5)the new qualified alternative fuel motor
				vehicle credit determined under subsection
				(f).
					.
			(b)New flexible
			 fuel hybrid motor vehicle creditSection 30B of such Code is
			 amended by redesignating subsections (e) through (j) as subsections (f) through
			 (k), respectively, and by inserting after subsection (d) the following new
			 subsection:
				
					(e)New flexible
				fuel hybrid motor vehicle credit
						(1)In
				generalFor purposes of
				subsection (a), the new flexible fuel hybrid motor vehicle credit determined
				under this subsection for the taxable year is the credit amount determined
				under paragraph (2) with respect to a new hybrid flexible fuel motor vehicle
				placed in service by the taxpayer during the taxable year.
						(2)Credit
				amount
							(A)In
				generalThe credit amount determined under this paragraph shall
				be determined in accordance with the following table:
								
									
										
											In the case of a vehicle the city fuel economy of
						which (expressed as a percentage of the city fuel economy of the comparable
						vehicle referred to in paragraph (3)(B)) is— The credit amount is—
											
											At least 125 percent but less than
						150 percent$1,500
											
											At least 150 percent but less than
						175 percent$2,000
											
											At least 175 percent but less than
						200 percent$2,500
											
											At least 200 percent but less than
						225 percent$3,000
											
											At least 225 percent
						$3,500
											
										
									
								
							(B)Fuel
				economyFor purposes of
				subparagraph (A), the city fuel economy of the vehicle for which the credit is
				being determined shall be determined on a E–85 ethanol gallon equivalent basis
				(as determined by the Administrator of the Environmental Protection Agency),
				and the city fuel economy of the comparable vehicle referred to in paragraph
				(3)(B) shall be determined on a gasoline gallon equivalent basis (as so
				determined).
							(3)New flexible
				fuel hybrid motor vehicleFor purposes of this subsection, the
				term new flexible fuel hybrid motor vehicle means a new qualified
				hybrid motor vehicle—
							(A)which is capable
				of operating on an alternative fuel, on gasoline, and on any blend thereof,
				and
							(B)which is certified by the Administrator of
				the Environmental Protection Agency, in consultation with the manufacturer, to
				have achieved a city fuel economy using E–85 ethanol which is at least 125
				percent of the city fuel economy of a comparable vehicle that is a nonhybrid
				internal combustion vehicle fueled by gasoline.
							(4)Coordination
				with new qualified hybrid motor vehicle creditSubsection (d)
				shall not apply to any motor vehicle for which credit is allowed under this
				subsection.
						.
			(c)Extension of
			 terminationSubsection (k) of section 30B of such Code, as
			 redesignated by this section, is amended by striking and at the
			 end of paragraph (3), by redesignating paragraph (4) as paragraph (5), and by
			 inserting after paragraph (3) the following new paragraph:
				
					(4)in the case of a
				new flexible fuel hybrid motor vehicle (as described in subsection (e)),
				December 31, 2014,
				and
					.
			(d)Vehicles
			 included in numeric limitationParagraph (1) of section 30B(g) of such
			 Code, as redesignated by this section, is amended by striking or
			 (d) and inserting , (d), or (e).
			(e)Conforming
			 amendments
				(1)Subparagraph (A) of
			 section 30B(i)(5) of such Code, as redesignated by this section, is amended by
			 striking subsection (e) and inserting subsection
			 (f).
				(2)Paragraph (6) of
			 section 30B(i) of such Code, as redesignated by this section, is amended by
			 striking subsection (g) and inserting subsection
			 (h).
				(3)Subsection (k) of
			 section 30(B) of such Code, as redesignated by this section, is amended—
					(A)in paragraph (2),
			 by inserting other than a new flexible fuel hybrid motor vehicle
			 described in subsection (e) after a new qualified hybrid motor
			 vehicle (as described in subsection (d)(2)(A)),
					(B)in paragraph (3), by inserting other
			 than a new flexible fuel hybrid motor vehicle described in subsection
			 (e) after a new qualified hybrid motor vehicle (as described in
			 subsection (d)(2)(B)), and
					(C)in paragraph (5),
			 as redesignated by this section, by striking subsection (e) and
			 inserting subsection (f).
					(4)Subsection (b) of
			 section 38 of such Code is amended by striking section 30B(g)(1)
			 and inserting section 30B(h)(1).
				(5)Paragraph (36) of section 1016(a) of such
			 Code is amended by striking section 30B(h)(4) and inserting
			 section 30B(i)(4).
				(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006.
			
